UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1660


KRISTINE D. BROWN; WILLIAM M. SAVAGE; GREGORY N. BRITTO;
LILA Z. STITELY; BRETT A. CALLAHAN,

                Plaintiffs - Appellees,

          v.

ALPHONSO MATTHEWS; ZEKIYYA MATTHEWS,

                Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:16-cv-01333-RWT)


Submitted:   November 18, 2016            Decided:   November 23, 2016


Before MOTZ, TRAXLER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Matthews, Zekiyya Matthews, Appellants Pro Se. William
Mapp Savage, SHAPIRO & BROWN, LLP, Manassas, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellants       Alphonso     Matthews        and    Zekiyya        Matthews        were

named as defendants in a foreclosure action in Maryland state

court.      After they removed the action to federal court, the

district    court     remanded       the    case    sua     sponte    to    state     court.

Appellants now seek to appeal the district court’s remand order.

       We are obliged to consider sua sponte our jurisdiction to

hear the appeal.            See United States v. Bullard, 645 F.3d 237,

246 (4th Cir. 2011).             Because we construe the district court’s

remand order as predicating remand on a lack of subject matter

jurisdiction, see 28 U.S.C. § 1447(c) (2012), we conclude the

district court’s order is not reviewable by this court.                                     See

28 U.S.C. § 1447(d) (2012); Doe v. Blair, 819 F.3d 64, 67 (4th

Cir. 2016); see also E.D. ex rel. Darcy v. Pfizer, Inc., 722
F.3d 574,    579     (4th    Cir.       2013)    (recognizing       that       § 1447(d)

prohibits      review    of    all    remand       orders    pursuant       to    § 1447(c)

“regardless      of     whether      or    not     that     order    might       be   deemed

erroneous      by     us”      (brackets      and     internal        quotation        marks

omitted)).

       Accordingly,      we     dismiss      the    appeal    for     lack       of   subject

matter jurisdiction.            We dispense with oral argument because the

facts    and   legal     contentions         are    adequately       presented        in    the




                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3